Title: To James Madison from John Sidell, 13 July 1816
From: Sidell, John
To: Madison, James



New York 13th. July 1816.

The Office of Marshal of the Southern district of New York having become vacant, by the much lamented death of Genl. John Smith, and having been appointed and discharged the duty of Deputy Marhsal under that Gentleman, and which duties being many, and arduous during the late War,  there being no regulars deposit for prisoners nearly, until the close, recurrence were necessary and frequent to the Military Commanders for such temporary deposits in and about this Harbour, for which I never received any pecuniary compensation and having discharged the several duties of the same I flatter my self to the satisfaction of the Marshal and the public at large, I am induced to solicit your Excellency to appoint me to that office.  I have the honor to be known by his Excellency Daniel D. Tompkins, the Honorable Nathan Sanford and John Fugard Esq Naval Officer (late Mayor) to whom no intimation to them of my application has been made known.  With Sentiments of respect I am your Excllys. Obt. Servt.

John SidellDep. 


